Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub. No.: CN 107197559 A, machine translation attached) in view of Zhang et al. (Pub No.: CN .106510663 A, machine translation attached).

Regarding claim 1, Huang teaches an intelligent light fixture management method based on a child's sleep (paragraph [0005], “the smart bracelet is now used to detect the physiological parameters of the child in the sleep state, and then a smart LED lamp control system is designed”), characterized by comprising: 

S3: obtaining a body parameter information (paragraph [0035], “heartbeat information”) and action information (paragraph [0035], “acceleration information”) of the child when the child is sleeping (paragraph [0005], “the smart bracelet is now used to detect the physiological parameters of the child in the sleep state” and paragraph [0035], “detects the heartbeat and acceleration information of the person through the smart bracelet, can judge whether the person is in a sleep state”); 
S4: controlling the target light fixture to turn on, when the body parameter information or action information of the child when the child is sleeping indicates that the child is about to wake up (paragraph [0034], “when the smart bracelet detects When the person is about to wake up, the control module sends the lamp turn-on”).

Huang does not expressively teaches S1: controlling a target light fixture to turn on, when the child is on a target bed.

Zhang teaches S1: controlling a target light fixture to turn on, when the child is on a target bed (paragraph [0009], “If the ward enters the monitoring area, start lighting” and paragraph [0010], “Detect whether the ward is lying on the bed, and if so, collect the gravitational acceleration information and physiological characteristic parameters of the ward”).



Regarding claim 2, Huang as modified above further teaches in step SI, the child is confirmed to be on the target bed by a pressure value detected through a pressure sensor preset on the target bed (Zhang, paragraph [0026]-[0030] teaches mechanism of detection of presence of child on a bed by calculate by weight, which is equivalent with detection by a pressure sensor).

Regarding claim 3, Huang as modified above further teaches confirming that the child falls asleep on the target bed specifically comprises obtaining a current state of the child through an intelligent wearable device (Huang, paragraph [0004], “The smart bracelet is a wearable smart device”) worn by the child, to confirm that the child is asleep on the target bed (Huang, paragraph [0035], “a smart bracelet on the arm of a person, detects the heartbeat and acceleration information of the person through the smart bracelet, can judge whether the person is in a sleep state”).

Regarding claim 4, Huang as modified above further teaches obtaining the body parameter information and action information of the child when the child is sleeping specifically comprises obtaining the body parameter information and action information of the child when the child is sleeping through an intelligent wearable device worn by a 

Regarding claim 5, Huang as modified above further teaches the body parameter information specifically comprises one or more of heartbeat, pulse, and body temperature (Huang, paragraph [0007], “heartbeat information” and Zhang, paragraph [0016], “the physiological characteristic parameters of the ward include body temperature, respiration, and heartbeat”).

Regarding claim 6, Huang as modified above further teaches the body parameter information of the child when the child is sleeping indicates that the child is about to wake up specifically comprises: the child is indicated to be about to wake up, when a heartbeat of the child during sleeping exceeds a preset heartbeat threshold, and/or, when a pulse of the child during sleeping exceeds a preset heartbeat threshold, and/or, when a body temperature of the child during sleeping exceeds a preset body temperature threshold (Huang, paragraph [0005], “child wakes up suddenly at night, the complete darkness will cause the child to be frightened. If the child wakes up, the light will turn on instantly …. the smart bracelet is now used to detect the physiological parameters of the child in the sleep state”, paragraph [0035], “a smart bracelet on the arm of a person, detects the heartbeat and acceleration information of the person through the smart bracelet, can judge whether the person is in a sleep state”).
Regarding claim 7, Huang as modified above further teaches the action information specifically comprises one or more of an arm motion amplitude, a wrist motion amplitude, and a trunk motion amplitude (Huang, paragraph [0010], “The heartbeat detection module and the motion detection module are respectively used to detect the heartbeat and arm acceleration information of the person”), and (Huang, paragraph [0034],  “the smart bracelet detects that the acceleration information of the person wearing the smart bracelet is greater than zero, the control module sends a brightness adjustment instruction to the brightness adjustment module” here the smart bracelet is a wearable on arm).

Regarding claim 8, Huang as modified above further teaches the action information of the child when the child is sleeping indicates that the child is about to wake up specifically comprises : the child is indicated to about to wake up, when the arm motion amplitude of the child when the child is sleeping exceeds a preset arm motion amplitude threshold, and/or the wrist motion amplitude of the child when the child is sleeping exceeds a preset wrist motion amplitude threshold, and/or the trunk motion amplitude of the child exceeds a preset trunk motion amplitude threshold  (Huang, paragraph [0010], “The heartbeat detection module and the motion detection module are respectively used to detect the heartbeat and arm acceleration information of the person”), and (Huang, paragraph [0034],  “the smart bracelet detects that the acceleration information of the person wearing the smart bracelet is greater than zero, the control module sends a brightness adjustment instruction to the brightness adjustment module” here the smart bracelet is a wearable on arm, and  “person wearing When the person is about to wake up, the control module sends the lamp turn-on command to the switch module, and the switch module controls the lamp to turn on”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/           Examiner, Art Unit 2844